ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
VLOX, LLC                                    )      ASBCA No. 58160
                                             )
Under Contract No. W91B4N-09-D-5005          )

APPEARANCE FOR THE APPELLANT:                       Joseph A. Artabane, Esq.
                                                     Artabane & Belden, P.C.
                                                     Washington, DC

APPEARANCES FOR THE GOVERNMENT:                     Raymond M. Saunders, Esq.
                                                     Army Chief Trial Attorney
                                                    Stephanie B. Magnell, Esq.
                                                     Trial Attorney

                                ORDER OF DISMISSAL

      This appeal has been settled. Upon receipt of the settled amount, the appellant has
moved for dismissal of the appeal with prejudice. Appellant's motion is granted.
Accordingly, this appeal is dismissed with prejudice.

       Dated: 19 November 2014


                                          .. f      ~C>
                                                 l"HTR   D. TING
                                                                       t>
                                                 Administrative Judge
                                                 Armed Services Board
                                                 of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 58160, Appeal ofVLOX, LLC,
rendered in conformance with the Board's Charter.

       Dated:


                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals